—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered January 22, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal sale of marijuana in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The undercover police officer’s testimony that she observed the defendant "touch a person’s hand” and, later, that she saw "money being exchanged between” the defendant and another individual was inextricably interwoven with evidence of the crimes charged. It was also necessary to complete the narrative of events leading to the defendant’s arrest. Therefore, the testimony was properly admitted into evidence (see, People v Crandall, 67 NY2d 111; People v Seaberry, 138 AD2d 422; People v Henry, 166 AD2d 720).
The defendant’s contentions that the prosecutor, in his summation, deprived the defendant of a fair trial by shifting the burden of proof, making arguments outside of the evidence, ridiculing the defense, inflaming the emotions of the jury, and vouching for the People’s witnesses are either unpreserved for appellate review (see, CPL 470.05 [2]) or meritless. In any event, those comments which are preserved for appellate review were merely made in response to defense counsel’s comments that questioned the credibility of the People’s witnesses (see, People v Trail, 172 AD2d 320). Thompson, J. P., Sullivan, Altman and Goldstein, JJ., concur.